Citation Nr: 0206322	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-39 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for postoperative 
hysterectomy and bilateral salpingo-oophorectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder, 
claimed as secondary to PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1968 to May 1970 and from February 1976 to November 
1977.

2.  In May 2002, the Board was notified by the Department of 
Veterans Affairs Regional Office in Phoenix, Arizona, that 
the veteran had died in March 2002.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was previously before the Board in January 2000.  
At that time, the Board issued a decision which denied 
entitlement to service connection for postoperative 
hysterectomy and bilateral sapingo-oophorectomy; determined 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD; and denied 
entitlement to service connection for a heart disorder, 
claimed as secondary to PTSD.  

The veteran subsequently appealed that determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a June 2001 Order, 
the Court vacated the Board's January 2000 decision and 
remanded the matter to the Board for further consideration 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Unfortunately, the veteran died in March 2002, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  See Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  Although this matter is currently before the 
Board on remand from the Court, such a procedural posture 
does not change the appropriate remedy of dismissal when a 
veteran dies during the pendency of an appeal.  See Landicho, 
7 Vet. App. at 54.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).  


ORDER

The appeal is dismissed.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

